                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANSON SMITH                                     :           CIVIL ACTION
                                                :
    v.                                          :           No. 17-2818
                                                :
ANDREW SAUL,1                                   :
COMMISSIONER OF SOCIAL                          :
SECURITY                                        :

                                            ORDER

         AND NOW, this 18th day of December 2019, upon consideration of Plaintiff Anson

Smith’s Request for Review, and Defendant Andrew Saul, Commissioner of Social Security’s

response, and after careful and independent review of the Report and Recommendation of the

United States Chief Magistrate Judge Linda K. Caracappa, Smith’s objections, and the

Commissioner’s response to Smith’s objections, and for the reasons set forth in the accompanying

Memorandum it is ORDERED:

            1. Smith’s objections to the Report and Recommendation (Document 16) are

               OVERRULED;

            2. The Report and Recommendation (Document 15) is APPROVED and

               ADOPTED;

            3. Smith’s Request for Review (Document 12) is DENIED.

            4. The Clerk of Court is directed to mark this case CLOSED.




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
    BY THE COURT:



    Juan R. Sánchez
    Juan R. Sánchez, C.J.




2
